COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00607-CR
                              NO. 02-13-00608-CR


JAMES ROBERT HARLE                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1200063D, 1193681D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The trial court granted the State’s motions to proceed to adjudication in

cause numbers 02-13-00607-CR and 02-13-00608-CR and assessed Appellant

James Robert Harle’s punishment at forty-five years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice in both causes.

In two points, Appellant asserts that the evidence was insufficient to support one

      1
       See Tex. R. App. P. 47.4.
of the State’s grounds and that the evidence used to support that ground and one

other ground was the product of an unreasonable search and seizure. We affirm

on the basis of the two grounds Appellant did not attack.

                                   Background

      In cause number 02-13-00607-CR (trial court cause number 1200063D),

on October 24, 2011, the trial court placed Appellant on five years’ deferred

adjudication for the offense of engaging in organized criminal activity. In the

November 8, 2013 “State’s Third Amended Petition to Proceed to Adjudication,”

the State alleged four grounds upon which it moved the trial court to proceed to

an adjudication.

      In cause number 02-13-00608-CR (trial court cause number 1193681D),

on October 24, 2011, the trial court placed Appellant on five years’ deferred

adjudication for possession of prohibited substances in a correctional facility. In

the November 8, 2013 “State’s Third Amended Petition to Proceed to

Adjudication,” the State alleged the same four grounds to proceed to an

adjudication as it alleged in cause number 02-13-00607-CR.

      Appellant pled “not true” to all the allegations in the State’s petitions. After

hearing the evidence, the trial court found all four paragraphs true, adjudicated

Appellant guilty, sentenced him to forty-five years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice for each offense, and

ordered the sentences to run concurrently.




                                          2
                           Arguments and Disposition

      In his first point, Appellant attacks the State’s second ground, in which it

alleged he possessed methamphetamine.              In the absence of a definitive

chemical analysis, Appellant contends the evidence is insufficient to support the

trial court’s conclusion that the substance possessed was methamphetamine.

      In Appellant’s second point, he asserts his consent to the search of his

vehicle was involuntary and, consequently, that the resulting search was an

unreasonable search and seizure.          Appellant focuses upon Officer Jeffrey

Teasdale’s search of his vehicle, which produced the drugs that were the subject

of the second ground and the drug paraphernalia that were the subject of the

third ground.

      Appellant fails to attack the findings of true to the allegations in the first and

fourth grounds in the State’s petitions.      The first paragraph in each petition

alleged Appellant committed a new offense by committing the offense of evading

arrest or detention. The fourth paragraph in each petition alleged Appellant failed

to appear in accordance with the terms of his release as set out in his bond. A

single violation of community supervision is sufficient to support revocation.

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980);

Leach v. State, 170 S.W.3d 669, 672 (Tex. App.—Fort Worth 2005, pet. ref’d);

see also Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979).

Consequently, when there is one sufficient ground, we do not need to address

the other contentions. See Sanchez, 603 S.W.2d at 871; Long v. State, No. 02-


                                          3
12-00090-CR, 2013 WL 1337975, at *2 n.7 (Tex. App.—Fort Worth Apr. 4, 2013,

pet. ref’d) (mem. op., not designated for publication). Because there are two

uncontested grounds supporting the trial court’s decision to proceed to an

adjudication of guilt, we overrule Appellant’s two points as moot.

                                   Conclusion

      Having overruled Appellant’s two points, we affirm the trial court’s

judgments.



                                                   /s/ Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




                                         4